DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                            Election/Restrictions
Applicant’s election with traverse of the species represented by SEQ ID NO: 6 and keratoconjuctivitis sicca, in the reply filed on 12/22/2021 is acknowledged. Based on Applicants’ arguments and upon reconsideration, the election of species mailed on 9/22/2020 is withdrawn and all species have been examined.
Status of the claims
Claims 21-27 are pending. Claims 21-27 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, with regards to the variants of Formula II within the claimed method, the instant specification does not define the term expressly as to what it needs to encompass to be a variant. There is no requirement for a specific length or specific core structure; nor do the claims recite sufficient structural feature(s) or even functional features which is(are) common to members of the genus sufficient to demonstrate possession of the genus of variants having dry eye treating 
 With regards to the derivatives of Formula II, the instant specification defines at page 13, [00045] that the term "derivative" as applied to compounds comprising a peptide chain means a compound wherein one or more of the amino, hydroxyl, or carboxyl groups in a side chain of the peptide, or the terminal amino or carboxyl groups, is modified to a derivative functional group. An amino group may be derivatized as an amide (such as an alkyl carboxamide, acetamide), a carbamate (such as an alkyl carbamate, e.g. methyl carbamate or t-butylcarbamate), or a urea. A hydroxyl group may be derivatized as an ester (such as an alkanoate, e.g. acetate, propionate, or an arenecarboxylate, e.g. benzoate), a carbamate (such as an alkyl carbamate, e.g. methyl carbamate), a carbonate (such as an alkyl carbonate, e.g. ethyl carbonate. A carboxyl group may be derivatized as an ester (such as an alkyl ester, e.g. ethyl ester) or an amide (e.g. primary carboxamide, an N-alkyl secondary carboxamide, or an N,N-dialkylcarboxamide). Therefore it is considered to be sufficiently described. 
However, with respect to variants, there is no requirement for a specific length or specific core structure; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus having dry eye treating functionality.  The variants are not expressly defined and thus there is no guidance regarding the modifications, additions, deletions, and/or replacements to obtain such variants and still have the required dry-eye treating functionality. The variants are broadly defined but no specific guidance is provided regarding which modifications would maintain the claimed therapeutic activity. Therefore, there is no support for the 
The Examiner further notes the present claims stated by Applicant are broader in scope that those that were held to be impermissible in Lilly because, unlike Lilly, Applicants’ claims encompass a vast number of a “C-peptide or an analog thereof”. Here, the Applicant claims " PYY analogue or derivative thereof comprising at least one serum albumin binding side chain...; and at least one amino acid residue substituted into a proteinogenic or non-proteinogenic amino acid residue…” (please refer to claim 1). The scope of this claim includes a vast number of variant sequences because the specification and claims do not place any limit on the number of components (e.g. a specific length or specific core structure of the SEQ ID NO: 2 variants, and/or specific positions that still maintain activity after derivatization). Furthermore, the examples are drawn to the use of adiponectin mimetics ADP355 (SEQ ID NO: 6, DAsn-Ile-Pro-Nva-Leu-Tyr-DSer-Phe-Ala-DSer-NH2) and ADP399 (SEQ ID NO: 7, (DAsn-Ile-Pro-Nva-Leu-Tyr-DSer-Phe-Ala-DSer-His-Pro)sDab-NH2)) (e.g., pages 54-56) (Example 3) and topical administration of these peptidomimetics in combination with Lifitegrast. These comprise Experiment 1: tear film break-up (pages 57-58), Experiment 2: corneal staining (pages 58-59), Experiment 3: flow cytometry (pages 59-60), Experiment 4: cytokine assessment. See also Figures. 
While the general knowledge and level of skill in the art for a “peptidomimetic variant” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for such “variant” including functional variants with no common core.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly diverse/heterogeneous (e.g. any variant of Formula (II), SEQ ID NO: 2), the limited examples in the specification (Example 1-4 and Figures) are insufficient to teach the entire genus.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”, US 8,815,795) in view of Otvos (US2014/0057833) and Sheppard et al. (“Sheppard”, Ophthalmology, 2014).
Yoon teaches a composition for preventing or treating an eye disease including adiponectin as active ingredient. Adiponectin as an active ingredient is eventually revealed to show prevention or therapeutic efficacies for eye diseases such as dry eye (syndrome), inflammatory eye disease (reading upon an anti-inflammatory agent, as in instant claim 24) and side effects due to the use of contact lenses by promoting tear secretion, alleviating ocular surface irregularities, decreasing inflammatory cytokines on the ocular surface and lacrimal gland, and increasing conjunctival goblet cell density (e.g., abstract).
The pharmaceutical composition may be administered parenterally, by intravenous injection, by subcutaneous injection, by intramuscular injection, mucosal injection, eye drops, etc. (e.g., col. 5, as in the limitation of claim 23). An appropriate administration dosage of the pharmaceutical composition may be determined, for example, 0.001-100 mg/kg (weight), which includes, in the case of eye drop administration, doses such as 0.001%-3% (w/v).  Example shows administration to a mouse (e.g., cols. 10-16). 

Otvos discloses Formula II (Xaa1-Ile-Pro-Xaa2-Leu-Tyr-Xaa3-Phe-Ala-Xaa4) wherein C-terminal amino acid is optionally amidated, and ADP355 (instant SEQ ID NO: 6):
 
    PNG
    media_image1.png
    168
    386
    media_image1.png
    Greyscale

Otvos teaches that, although full size adiponectin or its globular domain have been shown to exhibit positive effects on various cells and tissues, the development of this cytokine into an acceptable pro-drug is pharmacologically and economically disadvantageous. Instead, small peptides or peptidomimetics based on the minimal adiponectin/adiponectin receptor-activating domain should constitute appropriate leads for drug development. Such adiponectin receptor agonists should be equipped with enhanced specificity, low toxicity, high stability, superior bioavailability parameters, and low production costs, which are met by Formula II and ADP355 peptidomimetics (e.g., page 3, as in instant claim 21, comprising, e.g., SEQ ID NO: 6). The peptidomimetics bind adiponectin receptor or stimulate some or all of the function of adiponectin receptor (e.g., page 15) are identified as acting on a lot of diseases such as retinopathies and/or macular degeneration (e.g., pages 3-4). The active agent is preferably administered with a pharmaceutically acceptable carrier, and includes parenteral administration (e.g., aqueous or non-aqueous solution, instant claim 23), oral administration (e.g., page 14). The dosages include from about 7.5 to about 500 mg. According to Otvos, the specific dose of a compound according to the invention to obtain therapeutic benefit for treatment of a cellular proliferative disorder will, of course, be determined by the particular circumstances of the individual 
 For example, a daily dosage from about 0.02 to about 50 mg/kg/day may be utilized, more preferably from about 0.1 to about 5 mg/kg/day.  Higher or lower doses are also contemplated as it may be necessary to use dosages outside these ranges in some cases.  The daily dosage may be divided, such as being divided equally into two to four times per day daily dosing.  Suitable dosage ranges for intravenous administration are generally about 20-500 micrograms of active compound per kilogram body weight (instant claim 22).
Neither reference teaches Lifitegrast for dry eye disease (DED).
Sheppard teaches a study with the purpose to assess the efficacy and safety of Lifitegrast ophthalmic solution 5.0% compared with placebo in subjects with dry eye disease.
Sheppard’s design includes a prospective, randomized, double-masked, placebo-controlled, parallel arm, multicenter clinical trial. The patients were 588 adult subjects with dry eye disease. Eligible subjects were randomized 1:1 to receive topically administered Lifitegrast (5.0%) or placebo (vehicle) twice daily for 84 days after a 14-day open-label placebo run-in period. After enrollment (day 0), subjects were evaluated at days 14, 42, and 84. Key objective (fluorescein and lissamine staining scores [Ora scales]) and subjective (Ocular Surface Disease Index [OSDI], 7-item visual analog scale, and ocular discomfort score [Ora scale]) measures were assessed at all visits.
Sheppard’s main outcomes were measured as follows: the primary objective efficacy measure (sign) was mean change from baseline inferior corneal staining score (ICSS) at day 84. The co-primary subjective efficacy measure (symptom) was the mean change from baseline in the visual-related function subscale score of the Ocular Surface Disease Index (VR-OSDI). Supportive measures included corneal fluorescein scores (superior, central, total region) and conjunctival lissamine scores (nasal, temporal, total region) and symptom scores at day 84.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since Yoon teaches adiponectin and Sheppard teaches Lifitegrast that are effective in treating dry eye, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in treating dry eye.  Thus, combining them flows logically from their having been individually taught in prior art. 
Furthermore, it would have been obvious to use an adiponectin peptidomimetic such as AD355 instead of adiponectin in the treatment of dry eye disease. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because, although full size 
With respect to the instantly claimed amounts of therapeutic agent and adiponectin peptide, although not expressly taught by the reference, it is noted that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." “(MPEP 2144.05).  Moreover, Otvos discloses daily and two to four times per day dosage and also that the specific dose of a compound according to the invention to obtain therapeutic benefit for treatment of a cellular proliferative disorder will, of course, be determined by the particular circumstances of the individual patient including the size, weight, age and sex of the patient, the nature and stage of the disease, the aggressiveness of the disease, and the route of administration of the compound. Therefore, determining frequency of administration (e.g., every other day) would be with the purview of one of ordinary skill in the art.
.
Claims 21-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (“Rubin”, US 9,750,636) in view of Yoon et al. (“Yoon”, US 8,815,795).
The instant claims are broadly drawn to compositions for treating dry eye in a subject in need thereof. The term  "treating" or "treatment" refers to the treating or treatment of a disease or medical condition (such as dry eye or an ocular disease associated with inflammation) in a patient, such as a mammal (particularly a human or an animal) which includes: ameliorating the disease or medical condition, i.e., eliminating or causing regression of the disease or medical condition in a patient; suppressing the disease or medical condition, i.e., slowing or arresting the development of the disease or medical condition in a patient; or alleviating one or more symptoms of the disease or medical condition in a patient. The term encompasses the prophylactic treatment of a disease or condition as to prevent or reduce the risk of acquiring or developing a specific disease or condition, or to prevent or reduce the risk of recurrence and therefore does not require that the patient be affected by dry eye.
Rubin teaches an ocular device for improved drug delivery to the eye. The drugs may be, e.g., dry eye drugs as set forth in Table 1, cols. 16-20, such as cyclosporine (instant claim 24), small molecule integrin antagonist (e.g., Lifitegrast, instant claim 21), and variant of a compound of Formula II (e.g., doxycycline or azithromycin because they provide treatment of dry eye disease (keratoconjuctivitis sicca, instant claim 27) and thus read upon peptidomimetics with analogous dry eye treating activity and thus read upon functional variants of Formula II, instant claims 21, 25). See Yoon, which teaches a composition for preventing or treating an eye disease including adiponectin as active ingredient. Adiponectin as an active ingredient is eventually revealed to show prevention or therapeutic efficacies for eye diseases such as dry eye (syndrome), inflammatory eye disease and side effects due to the use of contact lenses by promoting tear secretion, alleviating ocular surface irregularities, decreasing 
The device of Rubin can be used to treat the eye over a period of time. The period of time for which the ocular device can be positioned on the eye for effective treatment can vary including, but not limited to at least any of one of 1 day, 5 days, one week, one month, two months, three months, four months, six months, or greater amount of time.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since Rubin teaches cyclosporin, small molecule integrin antagonist (e.g., Lifitegrast), and adiponectin peptidomimetic variant (e.g., doxycycline or azythromycin) that are effective in treating dry eye, it would have been obvious to combine two or three of these compounds with the expectation that such a combination would be effective in treating dry eye.  Thus, combining them flows logically from their having been individually taught in prior art. With respect to the instantly claimed amounts of therapeutic agent and adiponectin peptide as in instant claim 22, although not expressly taught by the reference, it is noted that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." “(MPEP 2144.05). 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,537,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘608 comprise overlapping subject matter. US ‘608 is drawn to methods of treating dry eye with a composition comprising: an adiponectin peptidomimetic compound which is a compound of Formula II Xaai-Ile-Pro-Xaa2-Leu-Try-Xaa3-Phe-Ala-Xaa4-Xaa5 (SEQ ID NO: 1) wherein Xaa1 is Asn or a non-natural amino acid, Xaa2 is Gly or a non-natural amino acid, Xaa3 is Tyr or a non-natural amino acid, beta-Ala or P-Ala-NH2, wherein the C-terminal amino acid is optionally amidated or a pharmaceutically acceptable salt thereof, which inherently discloses a composition for treating dry eye comprising n adiponectin peptidomimetic compound which is a compound of Formula II Xaai-Ile-Pro-Xaa2-Leu-Try-Xaa3-Phe-Ala-Xaa4-Xaa5 (SEQ ID NO: 2) wherein Xaa1 is Asn or a non-natural amino acid, Xaa2 is Gly or a non-natural amino acid, Xaa3 is Tyr or a non-natural amino acid, beta-Ala or P-Ala-NH2, wherein the C-terminal amino acid is optionally amidated or a pharmaceutically acceptable salt thereof, a variant thereof or a derivative thereof, or a pharmaceutically acceptable salt thereof. Dependent claims include “wherein the composition is administered topically, by intravitreal injection, by subconjunctival injection, by conjunctival injection, by intramuscular injection, by subcutaneous injection, 
by intravenous injection, by intracameral injection, or by implantation into the subject's eye”; “wherein the dry eye is selected from the group consisting of hypolacrimation, tear deficiency, xerophthalmia, Sjogren's syndrome dry eye, non-Sjogren's syndrome dry eye, keratoconjuctivitis sicca, aqueous tear- deficiency dry eye (ADDE), evaporative dry eye (EDE), environmental dry eye, Stevens- Johnson 
other day or less often”; “wherein the composition is administered every other day or less often”; “wherein the adiponectin peptidomimetic compound is present in an amount between 0.0001% (wt) to 90% (wt) of the composition”; “wherein the composition is administered in an amount between 0.1% (wt) to 20% (wt) of the composition”; “wherein the composition is in a formulation selected from the group consisting of a solution, suspension, syrup, liquid, gel, hydrogel, emulsion, liposome, aerosol, mist, film, suspension, plug, polymer, implant, contact lens, ocular insert, nanoparticle, microparticle, a 
sustained release formulation, and a formulation suitable for an ocular medical device”; “further comprising administering a composition comprising cyclosporine, artificial tears, a corticosteroid, an 
anti-inflammatory agent, or any combination thereof”; “wherein the adiponectin peptidomimetic compound is selected from the group consisting of D- Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser (SEQ ID NO:3), D-Asn- Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-DSer-p-Ala (SEQ ID NO:4), D-Asn- Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Serp-Ala-NH2(SEQ ID NO:5), D-Asn-Ile-Pro-Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-NH2 (SEQ ID NO:6), (D-Asn-Ile-Pro- Nva-Leu-Tyr-D-Ser-Phe-Ala-D-Ser-His-Pro).sub.2-Dab- NH2(SEQ ID NO:7), a variant thereof, a derivative thereof, and a pharmaceutically acceptable salt thereof”; “wherein the adiponectin peptidomimetic compound is SEQ ID NO:6”; “wherein the composition further comprises a 
therapeutic agent which is a cyclosporine ophthalmic emulsion”; “wherein the therapeutic agent comprises 3.5% to 6.5% Lifitegrast or a pharmaceutically acceptable salt thereof”; “wherein the subject presents at least one symptom or clinical sign of dry eye selected from the group consisting of a 

Therefore the reference is deemed to anticipate the instant claims above.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-72, 74-87 of copending Application 15/571,039 in view of Sheppard (Ophthalmology, 2014) and Rubin (US 9,750,636).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘039 comprise overlapping subject matter. Application ‘039 is drawn to methods of treating dry eye disease with adiponectin peptidomimetic compounds of Formula (II) including ADP355 (SEQ ID NO: 6). Dependent limitations include “wherein the adiponectin peptidomimetic compound is present in an amount between about 0.0001% (wt) to about 90% (wt) of the final composition”;  “wherein the composition is in a formulation selected from the group consisting of a solution, suspension, syrup, liquid, gel, hydrogel, emulsion, liposome, aerosol, mist, film, suspension, plug, polymer, implant, contact lens, ocular insert, nanoparticle, microparticle, a sustained release formulation, and a formulation suitable for an ocular medical device”; “further comprising administering to the subject a composition comprising cyclosporine, artificial tears, a corticosteroid, an anti-inflammatory agent, or any combination thereof” 
Application ‘039 does not expressly teach using Lifitegrast in combination with the adiponectin peptidomimetic.
 Sheppard teaches a study with the purpose to assess the efficacy and safety of Lifitegrast ophthalmic solution 5.0% compared with placebo in subjects with dry eye disease.
Sheppard’s design includes a prospective, randomized, double-masked, placebo-controlled, parallel arm, multicenter clinical trial. The patients were 588 adult subjects with dry eye disease. Eligible 
Sheppard’s main outcomes were measured as follows: the primary objective efficacy measure (sign) was mean change from baseline inferior corneal staining score (ICSS) at day 84. The co-primary subjective efficacy measure (symptom) was the mean change from baseline in the visual-related function subscale score of the Ocular Surface Disease Index (VR-OSDI). Supportive measures included corneal fluorescein scores (superior, central, total region) and conjunctival lissamine scores (nasal, temporal, total region) and symptom scores at day 84.
Sheppard’s results indicate that the study met the primary objective efficacy ICSS end point in demonstrating superiority of Lifitegrast compared with placebo (P = 0.0007). Lifitegrast significantly reduced corneal fluorescein staining (superior, P = 0.0392; total cornea, P = 0.0148) and conjunctival lissamine staining (nasal, P = 0.0039; total conjunctiva, P = 0.0086) at day 84 versus placebo. Significant (P < 0.05) improvements in nasal and total lissamine scores were observed at day 14 and maintained through day 84. The study did not meet the co-primary subjective VR-OSDI measure (P = 0.7894). However, significant improvements were observed at day 84 in ocular discomfort (P = 0.0273) and eye dryness (P = 0.0291), the most common and severe symptoms reported at baseline in both groups. There were no unanticipated or serious ocular adverse events (AEs). The most frequent reported ocular AEs were transient intermittent instillation site symptoms (irritation, discomfort) primarily on the initial lifitegrast dose at day 0 (e.g., abstract).
Application ‘039 and Sheppard do not expressly teach using Lifitegrast and adiponectin peptidomimetic in combination with, e.g., cyclosporine.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the application ‘039 teaches/claims adiponectin peptidomimetics, Sheppard teaches Lifitegrast, and Rubin teaches cyclosporine, which are all effective in treating dry eye, it would have been obvious to combine these compounds with the expectation that such a combination would be effective in treating dry eye.  Thus, combining them flows logically from their having been individually taught in prior art. With respect to the instantly claimed amounts of therapeutic agent and adiponectin peptide as in instant claim 22, although not expressly taught by the reference, it is noted that “[g]enerally, differences in concentration or temperature will not support the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 03/2021